DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 02/17/2021 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings filed on 02/17/2021 have been accepted by the Examiner for examination purposes.

Allowable Subject Matter
Claims 1-56 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a particle analysis method, including a spectrometry-based analysis of a fluid sample comprising a sheath fluid and at least one particle to be analyzed, comprising the steps of: creating a sample light beam and a probe light beam with a light source device and periodically varying a relative phase between the sample and probe light beams with a phase modulator device; irradiating the fluid sample with the sample light beam, wherein the fluid sample is flowing in at least one sample channel through a beam path of the sample light beam, so that the at least one particle is irradiated for a predetermined irradiation period; detecting the fluid sample and the sample light and the probe light beam with a detector device; and, providing a spectral response of the at least one particle; wherein the phase modulator device varies the relative phase with a scanning period equal to or below the irradiation period of irradiating the at least one particle, in combination with the rest of the limitations of claim 1.

Claims 2-31 and 55 are allowable because they are dependent on claim 1 or an intermediate claim.

Claim 32 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a particle analysis apparatus , being configured for a spectrometry-based analysis of a fluid sample comprising: a sheath fluid and at least one particle to be analyzed, comprising; a light source device being configured for creating a sample light beam and a probe light beam; a phase modulator device being configured for periodically varying a mutual relative phase between the sample and probe light beam; at least one sample channel being arranged for accommodating a flow of the fluid sample and for irradiating the fluid sample with the sample light beam, so that the at least one particle is irradiated for a predetermined irradiation period; and, a detector device being configured for detecting the sample and probe light beam and providing a spectral response of the at least one particle; wherein the phase modulator device is configured for varying the relative phase with a scanning period equal to or below the irradiation period of irradiating the particles, in combination with the rest of the limitations of claim 32.

Claims 33-54 and 56 are allowable because they are dependent on claim 32 or an intermediate claim.

Wagner (U. S. Patent 9,835,552 B2) is the closest prior art to the Applicant’s claimed invention.  However, Wagner does not teach of a phase modulator device being configured for periodically varying a mutual relative phase between the sample and probe light beam. Wagner teaches of using “separate phase modulators” for each wavelength, and are independently modulated (col. 106, lines 40-44).  Wagner does not teach of periodically varying a mutual relative phase between the sample and probe light beam.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886